Citation Nr: 1636116	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of bug bites and insect stings.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to residuals of bug bites and insect stings.

3.  Entitlement to service connection for hypothyroidism, to include as secondary to residuals of bug bites and insect stings.

4.  Entitlement to service connection for psoriasis, to include as secondary to residuals of bug bites and insect stings.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vitiligo, claimed as vigilitis, caused by Crohn's disease medication prescribed at a VA facility.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from November 1990 to May 1991.  He also had National Guard service, to include periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In January 2015, this matter was previously before the Board, at which time the issues before the Board were entitlement to service connection for residuals of bug bites and insect stings, and diabetes mellitus, hypothyroidism, and psoriasis, all as secondary to such bug bites and insect stings.  The Board remanded those claims for further development.

Since a September 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence (statements, photographs, and private treatment records), for which he waived Agency of Original Jurisdiction (AOJ) consideration in September 2015.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vitiligo is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of bug bites and insect stings, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of discharge from a period of active duty, and is not caused or aggravated by a service-connected disability.

3.  Hypothyroidism is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.

4.  Psoriasis is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of bug bites and insect stings have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for hypothyroidism are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for psoriasis are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2010 letter, sent prior to the initial unfavorable decision issued in March 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the Veteran was not provided notice of the evidence and information necessary to establish his claims for service connection for diabetes mellitus, hypothyroidism, and psoriasis on a secondary basis, the Board finds no prejudice in proceeding with a decision regarding such claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of bug bits and insect stings, service connection for a disorder as secondary to such claimed residuals is precluded as a matter of law.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the AOJ obtained a VA opinion in September 2012 addressing his service connection claim regarding bug bites.  Additionally, he was afforded VA examinations in May 2015 addressing all claims on appeal.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate examinations with any necessary diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and service treatment records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and/or opinions regarding the issues decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disorders, to include the circumstances surrounding his bug bites and insect stings.  Furthermore, his hearing testimony focused on the disorders he claims as residuals to such bites and stings.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding VA treatment records and SSA records available, the Board remanded the issue in January 2015 in order to obtain such records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional treatment records.  Additionally, while on remand, the Veteran was afforded VA examinations in May 2015 so as to determine the nature and etiology of his claimed disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, as previously noted, in January 2015, the Board remanded these matters to obtain outstanding records, to include SSA records, and VA examinations.  Subsequently, all identified treatment records, to include updated VA treatment records, and SSA records were obtained.  Additionally, as previously discussed, the requested VA examinations were conducted in May 2015.  Thereafter, the claims were readjudicated in a September 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his service connection claims.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that, during a period of active duty for training in 1993, he was bitten by sand fleas, which caused swelling and fever and required him to be taken to the emergency room.  He also reports that he was stung by a wasp in 1981.  Both of these incidents are documented in the Veteran's service treatment records.  He further contends that, due to these bug bites and wasp sting, he currently suffers from psoriasis, diabetes mellitus, and hypothyroidism, as the bug bites and wasp sting affected his immune system.  

Residuals of Bug Bites and Insect Stings

While the Veteran's service treatment records document that he was bitten by sand fleas and stung by a wasp, the remainder of such records, as well as all post-service treatment records, are negative for any residuals thereof.  

Furthermore, in September 2012, a VA examiner reviewed the record, which included service treatment records and post-service treatment records, and opined that the Veteran did not have any diagnosed residual disability that was incurred in or caused by insect bites (sand fleas) that occurred in March 1993 or by a wasp sting in March 1981.

As the September 2012 did not physical examine the Veteran at the time of offering an opinion, the Board remanded the case in January 2015 so as to afford him a VA examination.  In May 2015, a VA examiner performed a physical examination and reviewed the Veteran's claims file.  The examiner reported skin diagnoses of psoriasis and vitiligo.  As the Veteran's service connection claims include psoriasis, the details of the remainder of the examination are discussed below.  The examiner reported that he saw no residuals from the Veteran's bug bites or insect stings on examination and that he saw no scars on examination.  As such, no diagnosis of residuals of bug bites and insect stings was provided.  As the VA examiner conducted a complete clinical evaluation of the Veteran's skin and reviewed treatment records, the Board accords great probative weight to his determination that the Veteran does not have a current diagnosis of residuals of bug bites and insect stings.

Therefore, the Board finds that service connection for residuals of bug bites and insect stings cannot be established because the probative evidence of record fails to show that the Veteran has a current disability regarding any such residuals during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.

The Board considered the Veteran's assertions that he currently experiences residuals of bug bites and insect stings.  While he is competent to report having experienced such bites and stings, the evidentiary record does not reflect that he has a specific diagnosed disability related to such bites or stings.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (stating that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).  Additionally, the Veteran testified that, after experiencing bug bites in Guatemala, which resulted in swelling at the time, he "never did swell up anymore" and that such bites cleared up after treatment.  See Board hearing transcript at 6.  To the extent that the Veteran contends that his bug bites resulted in diabetes mellitus, hypothyroidism, and psoriasis, such allegations will be addressed in the next section.

However, the Board finds that any determination as to the presence of claimed residuals of bug bites and insect stings is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to any such residuals because he does not possess the requisite specialized knowledge.  Such a diagnosis requires medical expertise and testing, and therefore, the Veteran is not competent to offer a diagnosis regarding such a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In the absence of proof of a present disability, there can be no valid claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection is not warranted for residuals of bug bites and insect stings.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of bug bites and insect stings.  Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Diabetes Mellitus, Hypothyroidism, and Psoriasis

The Veteran contends that he has diabetes mellitus, hypothyroidism, and psoriasis as secondary to in-service bug bites and insect stings.  Notably, neither the Veteran nor his representative has alleged that such conditions are otherwise related to service on a direct, or in the case of diabetes mellitus, presumptive, basis.  See Board hearing transcript at 8-10.

In compliance with the Board's January 2015 remand, the Veteran was afforded separate May 2015 VA examinations addressing diabetes mellitus, hypothyroidism, and psoriasis.  Review of the post-service treatment records show that the Veteran has diagnoses of such conditions.

Regarding diabetes mellitus, the VA examiner reported a diagnosis of diabetes mellitus since 1995.  The Board notes that the Veteran testified at the Board hearing that he was diagnosed with diabetes mellitus in 2006 or 2007.  In any case, the evidence does not show that such diagnosis occurred during the Veteran's active duty or ACDUTRA service.  Specifically, the examiner opined that there was no relationship between the Veteran's type II diabetes and any bug bites or insect stings, and that such are not causative as far as type II diabetes is concerned.  Therefore, the examiner concluded that it is less likely than not that the Veteran's diabetes is related to his in-service bug bites and insect stings.

Regarding hypothyroidism, the VA examiner reported a diagnosis of hypothyroidism since 1995.  The Board notes that the Veteran testified at the Board hearing that he was diagnosed with hypothyroidism in 1996 or 1997.  The evidence does not show that a diagnosis of hypothyroidism occurred during the Veteran's active duty or ACDUTRA service.  Specifically, the examiner opined that there was no relationship between the Veteran's hypothyroidism and any bug bites or insect stings.  Therefore, the examiner concluded that the Veteran's hypothyroidism is less likely than not related to the insect stings or bug bites.

Regarding psoriasis, at the May 2015 VA skin examination, mentioned above, the examiner reported diagnoses of psoriasis and vitiligo.  The Board notes that the Veteran testified at the Board hearing that he was diagnosed with psoriasis after his diagnosis of diabetes in 2006 or 2007, while the examiner reported the date of diagnosis of psoriasis as 2000.  In any case, the evidence does not show that a diagnosis of psoriasis occurred during the Veteran's active duty or ACDUTRA service.  Specifically, the examiner opined that the Veteran's psoriasis is not related to residuals of bug bites or insect bite stings as the psoriasis occurred long after the bites and that there is no known connection between psoriasis and insect bites.  The examiner further opined that the Veteran's psoriasis is less likely as not caused by or a result of any exposure in service.

The Board finds the May 2015 VA examiners' opinions regarding the potential relationship between the Veteran's diabetes mellitus, hypothyroidism, and psoriasis and his in-service bug bites and insect stings to be highly probative as the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and service treatment records, and include a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no medical opinion to the contrary. 

In reaching such decision, the Board has considered the Veteran's assertions that he currently has diabetes mellitus, hypothyroidism, and psoriasis due to his in-service sand flea bites "[b]ecause there's no other way [he] got [such conditions.]"  See Board hearing transcript at 10.  However, the Board finds that any determination as to the etiology of diabetes mellitus, hypothyroidism, and psoriasis is medical in nature.  See Jandreau, supra.  Thus, the Veteran, as a layperson, is not competent to offer an opinion with respect to the etiology of any such conditions because he does not possess the requisite specialized knowledge.  Such opinions require medical expertise and testing, and therefore, the Veteran is not competent to offer opinions regarding such a complex medical questions.  See Woehlaert, supra (holding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

As discussed above, the Veteran's service treatment records show that he had bug bites and a wasp sting, however, the probative evidence reflects that he does not have any residual disability related to such bites or sting, to include diabetes mellitus, hypothyroidism, or psoriasis.  Furthermore, the extent that the Board has herein denied service connection for residuals of bug bites and insect stings, service connection on a secondary basis for diabetes mellitus, hypothyroidism, or psoriasis is precluded as a matter of law.  Additionally, the Veteran does not assert, and the evidence does not show, that such conditions are otherwise related to any disease, injury, or incident during service.  Finally, diabetes mellitus did not manifest within one year of discharge from a period of active duty, and consequently, service connection on a presumptive basis is not warranted.  In sum, the preponderance of the evidence is against finding that the Veteran's diabetes mellitus, hypothyroidism, or psoriasis had an onset during, or is otherwise related to, the Veteran's military service, to include his bug bites and a wasp sting.  Consequently, service connection is not warranted for diabetes mellitus, hypothyroidism, or psoriasis.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, hypothyroidism, and psoriasis.  Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for residuals of bug bites and insect stings is denied.

Service connection for diabetes mellitus, to include as secondary to residuals of bug bites and insect stings, is denied.

Service connection for hypothyroidism, to include as secondary to residuals of bug bites and insect stings, is denied.

Service connection for psoriasis, to include as secondary to residuals of bug bites and insect stings, is denied.


REMAND

In the April 2015 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for vitiligo, claimed as vigilitis.  Thereafter, in October 2015, VA received a letter from the Veteran referencing all of his denied claims and describing being burned by the sun in places without pigmentation.  In a July 2016 appellant's brief, the Veteran's representative asserts that such letter, when liberally construed, constitutes a notice of disagreement with the April 2015 rating decision.  Therefore, the Board construes the Veteran's October 2015 letter as a timely filed notice of disagreement with the April 2015 rating decision denying entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vitiligo, claimed as vigilitis, caused by Crohn's disease medication prescribed at a VA facility.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vitiligo, claimed as vigilitis, caused by Crohn's disease medication prescribed at a VA facility.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return this issue to the Board for appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


